BabNes, J.
(dissenting). I fail to see wherein sec. 1945a,. Stats. (Supp. 1906: Laws of 1905, cb. 51), has any application to tbe facts in this case. Manifestly that statute was. passed to prevent insurance companies from attempting to defeat recovery on insurance policies by showing misrepresentations made by an insured in bis application for insurance unless a copy of such application was attached to tbe policy issued.
Tbe main question in this case is very simple. Tbe statutory form of policy provides that tbe insurance shall be void' if “the subject of insurance be a building on ground not owned by tbe insured in fee simple.” Sec. 1941 — 46, Stats. (1898). It was competent for tbe insurer to waive this provision, and tbe complaint alleged that it was waived by stating-tbat tbe insured was tbe owner of tbe buildings destroyed and. “of tbe land on which the said buildings were situated, under and by virtue of tbe contract or agreement disclosed in tbe application” for insurance, and that tbe fact that plaintiff “owned tbe said land on a contract and bad not yet obtained her deed for it was disclosed by her to tbe said company at. tbe time tbe said contract of insurance was made,” and that-ever since said time defendant has bad “knowledge of the fact. *137that the plaintiff owned tbe said land by contract,” and bad not obtained a deed therefor.
Plaintiff attempted to prove the waiver by requiring defendant to produce the application for insurance and by offering it in evidence when produced. It contained the following: “Q. What title has applicant to premises ? A. Contract for a deed.” Plaintiff sought to supplement this proof by showing that she did have such a contract, but in this she was wholly unsuccessful. The proof showed that she never had a contract for nor the semblance of a title to the land on which the buildings stood, except naked possession.
The legal question presented by the undisputed facts in the case is this: Where a policy provides that it shall be void if buildings are covered unless the insured owns the ground on which they stand, and where the insured informs the insurer before the policy is written that she does not have a fee-simple title but has a contract which entitles her to a deed when it is complied with, and the insurer writes a policy with this knowledge, does it do anything more than waive the fee-simple title and agree to accept in lieu thereof the equitable title which a land contract conveys ? I think not. The defendant agreed to accept such title as a land contract would convey, but it did not agree to insure buildings on premises to which the insured had no right, title, or interest whatsoever. Under a contract plaintiff would be entitled to a deed when she performed its conditions and could protect herself as to the improvements which she made on the land. Circumstanced as she was, at best all she could do would be to tear down the buildings and remove the fragments. The difference between the moral hazard in the two situations is obvious. An insurer might well accept insurance where the title was such as a land contract conveyed, and refuse to take any risk on property where there was an entire absence of title. “A waiver is the intentional relinquishment of a known *138right.” Monroe W. W. Co. v. Monroe, 110 Wis. 11, 22, 85 N. W. 685; Swedish Am. Nat. Bank v. Koebernick, 136 Wis. 473, 479, 117 N. W. 1020; Voss v. Northwestern Nat. L. Ins. Co. 137 Wis. 492, 502, 118 N. W. 212; Pfeiffer v. Marshall, 136 Wis. 51, 116 N. W. 871; Rasmusen v. New York L. Ins. Co. 91 Wis. 81, 64 N. W. 301; Fraser v. Ætna L. Ins. Co. 114 Wis. 510, 90 N. W. 476. There is no claim that the insurer had any knowledge of the condition of the title aside from that disclosed by the application, and it seems to me wrong to say that by its agreement to accept a land-contract title it agreed also to accept no title at all.
The opinion seems to proceed upon the theory that the defendant could claim no benefit from the application because it was not attached to the policy. I do not understand that it claims any. It pleaded a forfeiture under the terms of the policy. Every shred of evidence in the ease in reference to the application and in reference to the plaintiffs title was offered by the plaintiff herself. The contention of the defendant was and is that plaintiff had not proved a cause of action, because she showed affirmatively that she had no title to the land and that defendant did nothing to waive its right to' assert that the policy was void on the facts so shown. I think the judgment should be reversed.
WiNsnow, C. J., and Makshall, J. We concur in the foregoing opinion by Mr. Justice UauNes.